Allion Healthcare, Inc. 1660 Walt Whitman Road, Suite 105 Melville, NY 11747 Tel: (631) 547-6520 Allion Healthcare Reports Record Second quarter 2009 Revenues of $100 million and Adjusted EPS of $0.14 Second Quarter Highlights • Net sales increased 15.3% to $100 million from $86 million • Specialty HIV net sales increased9.4% to $75 million • Specialty Infusion net sales increased 38.0% to $25 million • Adjusted EBITDA grew 25.7% to $9.2 million, or 9.3% of sales • Adjusted diluted earnings per share increased to $0.14from $0.11 MELVILLE, NY – August 6, 2009 – Allion Healthcare (NASDAQ: ALLI) today announced second quarter net income of $3.2 million, or $0.11 per share.Second quarter results include expenses totaling $954,000, or $0.03 per share,related to the Company’s adoption ofEITF 07-05, which requires the Company to “mark to market” its outstanding stock warrants, and stock-based compensation expense from the issuance of phantom stock units.Second quarter results also include the full effect of the 2,624,990 shares issued as a result of the Biomed earn out. Summary of Results Consolidated net sales increased 15.3% to $99.7 million for the quarter ended June 30, 2009 when compared to the second quarter of 2008.Sales from the Company’s Specialty HIV segment grew 9.4% to $75.2 million based on an increase in the number of patients served, which resulted in a 6.8% increase in prescription volume.Net sales in the Company’s Specialty Infusion segment were up 38.0% over the second quarter of 2008 to $24.5 million.The increase in Specialty Infusion revenues is primarily due to volume growth in both the Company’s Blood Clotting Factor and IVIG therapy products, principally as a result of the addition of new patients. Excluding the impact of charges related to the new mark to market accounting of the Company’s outstanding warrants and stock-based compensation expense from the issuance of phantom stock units, consolidated Adjusted EBITDA increased 25.7% to $9.2 million, or 9.3% of revenues, for the quarter ended June 30, 3009 when compared to the second quarter of 2008, as the Company’s lower legal expenses and increased operating efficiencies in the second quarter of 2009 were offset by the decline in Gross profit and increased bad debt expense.An explanation and reconciliation of Net income under GAAP to EBITDA and Adjusted EBITDA is provided below. The
